Name: 98/525/EC: Commission Decision of 5 August 1998 amending Decision 97/660/EC adopting the plan allocating to the Member States resources to be charged to the 1998 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (notified under document number C(1998) 2331)
 Type: Decision_ENTSCHEID
 Subject Matter: social protection;  economic geography;  cooperation policy;  trade policy
 Date Published: 1998-08-20

 Avis juridique important|31998D052598/525/EC: Commission Decision of 5 August 1998 amending Decision 97/660/EC adopting the plan allocating to the Member States resources to be charged to the 1998 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (notified under document number C(1998) 2331) Official Journal L 233 , 20/08/1998 P. 0035 - 0036COMMISSION DECISION of 5 August 1998 amending Decision 97/660/EC adopting the plan allocating to the Member States resources to be charged to the 1998 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (notified under document number C(1998) 2331) (98/525/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community (1), as amended by Regulation (EC) No 2535/95 (2), and in particular Article 6 thereof,Having regard to Commission Regulation (EEC) No 3149/92 of 29 October 1992 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (3), as last amended by Regulation (EC) No 267/96 (4), and in particular the first subparagraph of Article 7(1) thereof,Whereas Commission Decision 97/660/EEC (5), as last amended by Decision 98/203/EC (6) adopts the plan allocating to the Member States resources to be charged to the 1998 budget year, whereas that plan determines the financial resources made available to implement the 1998 plan in each participating Member State and fixes the quantities of each type of product to be withdrawn from intervention stocks within the limits of those financial resources;Whereas Italy has already organised and executed invitations to tender immediately after the adoption of the first Decision, 97/660/EC of 2 November 1997, using the products available from intervention stocks at that date; whereas, at the time of the last amendment to the plan, account was not taken of this situation; whereas, it is accordingly appropriate to effect an amendment to the 1998 plan for Italy and to modify the intra-Community transfer authorisations granted in the Decisions 98/101/EC and 98/203/EC;Whereas the measures provided for in this Decision are in accordance with the opinions of all the Management Committees concerned,HAS ADOPTED THIS DECISION:Article 1 Point (b) of the Annex to Decision 97/660/EC is replaced, for Italy, by point (b) in Annex I to this Decision.Article 2 The intra-Community transfer operations referred to in Annex II of the Decisions 98/101/EC and 98/203/EC are replaced, for Italy, by the operations referred to in Annex II of this Decision.Article 3 This Decision is addressed to the Member States.Done at Brussels, 5 August 1998.For the CommissionMonika WULF-MATHIESMember of the Commission(1) OJ L 352, 15. 12. 1987, p. 1.(2) OJ L 260, 31. 10. 1995, p. 3.(3) OJ L 313, 30. 10. 1992, p. 50.(4) OJ L 36, 14. 2. 1996, p. 2.(5) OJ L 278, 11. 10. 1997, p. 29.(6) OJ L 77, 14. 3. 1998, p. 53.ANNEX I Annual distribution plan for 1998 >TABLE>ANNEX II >TABLE>